Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 5/19/21 is acknowledged.  The traversal is on the ground(s) that the subcombination as amended contains all of the limitations of the combination.  This is not found persuasive because the subcombination (claim 7) does not require an orientation sensor.  The argument for lack of burden is likewise unpersuasive as the claims are classified in different areas, require different searches, and prior art applicable to one group is not necessarily applicable to both.  See details of restriction. 
	Claims 1-6 and 14-20 are withdrawn
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 7 recites the limitation "the at least one flange surface."  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the web surface."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 8, 12 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Benson et al. (US 20070289699).
As to claims 7-8, Benson discloses an apparatus for use in ply compaction in forming a composite structure, the apparatus comprising: a forming tool work surface 206a, wherein the forming tool comprises a length dimension; a chassis 208 extending over the forming tool, wherein the chassis is movable relative to the forming tool along the length dimension (fig 5); and at least one flange forming device 216 coupled to the chassis, wherein the at least one flange forming device is rotatable relative to the chassis about a yaw axis 218 based on a relative orientation of the at least one flange forming device to the at least one flange surface (fig 5, para 48-53); a bearing plate coupled between the chassis and the at least one flange forming device, the bearing plate 234 comprising at least one mounting surface configured to receive the at least one flange forming device, and an actuator 217 coupled to the at least one mounting surface, wherein the actuator is configured to rotate the at least one mounting surface relative to the yaw axis (fig 5, para 48-53).
As to claim 12, the forming tool is contoured to define a variable radius of curvature in the at least one flange surface along the length dimension (para 50-51).  As to claim 13, fig 7 shows a ply distribution apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Benson as applied to claim 7 above, and further in view of Shinno et al. (US 4997510).
As to claim 9, Benson discloses a forming head 216 configured to apply pressure to the work surface; orientation controller 500 configured to control the relative orientation the forming head to the at least one flange work surface; wherein the at least one flange forming device is rotatable based on the determined relative orientation (para 63).
Benson does not expressly disclose that the controller comprises an orientation sensor configured to determine a relative orientation of the forming head to the at least one flange work surface.  However, Shinno discloses a sensor 80/82 configured to determine a relative orientation of a forming head 20 to a work surface 300 (fig 6-10, col 4, lines 35-65).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Benson such that the orientating controller has an orientation sensor configured to determine a relative orientation of the forming head to the at least one flange work surface as taught by Shinno as such enables the controller to receive positional data on the forming head and control it to provide even pressing on the work surface. 
As to claim 10, Benson discloses the forming head is movable relative to the forming tool to apply pressure continuously across the web surface and then across the at least one flange surface (fig 5).
As to claim 11, Benson discloses a first and second end of the forming head (fig 5).  Shinno discloses the forming head comprises a first end and a second end, wherein the orientation sensor comprises a first sensor 80 at the first end and a second sensor 82 at the second end, the first sensor and the second sensor configured to determine a relative distance of the first end and the second end to the at least one flange surface (col 4, line 35 – col 6, line 30, figs 6-10). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Benson such that the orientation sensor comprises a first sensor 80 at the first end and a second sensor 82 at the second end, the first sensor and the second sensor configured to determine a relative distance of the first end and the second end to the at least one flange surface as taught by Shinno above as such enable the forming head to better conform to the work surface. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748